 



 

SEPARATION AGREEMENT AND GENERAL RELEASE

This Separation Agreement and General Release (the “Agreement”) is entered into
by and between SeaChange International, Inc. (the “Company”) and Yvette Kanouff
(the “Employee”).

1. Termination of Employment. Employee’s employment ended on January 31, 2012
(the “Separation Date”). By signing this Agreement, Employee acknowledges
receipt of all salary, bonuses, and other employment compensation due through
and including the Separation Date, except as set forth below in this Section 1.
Employee further acknowledges that the Company has paid Employee for all accrued
but unused paid leave, which totals the gross amount of $20,000.24, representing
13 days of vacation, as well as $75,000 constituting all cash amounts due under
the retention bonus award made to the Employee effective on July 20, 2011, and
within ten (10) days from the date of this Agreement the Company will issue
Employee 3,000 shares of common stock constituting all shares owing to Employee
upon the vesting of RSUs under said retention bonus award, together with 8,330
shares of common stock earned pursuant to RSUs granted in connection with the
Company’s Fiscal 2012 bonus plan. As of the Separation Date, no further leave
will be accrued.

2. Benefits. Whether or not the Employee signs this agreement, Employee or
Employee’s eligible dependent(s) may be eligible for continuation of Employee’s
group medical and dental insurance coverage for up to eighteen (18) months
following the Separation Date, at her or their own expense, under the federal
law known as COBRA. The Company will provide Employee with further information
relating to Employee’s eligibility for COBRA coverage under separate cover.
Except as provided herein, Employee’s right to any and all Company benefits
terminated on the Separation Date.

3. Stock Option and RSUs. All of Employee’s rights and obligations to stock
options and restricted stock units, including without limitation vesting,
exercise and expiration, will continue to be governed by the terms and
conditions of the applicable plan pursuant to which such award was granted
(whether the Company’s Amended and Restated 1995 Stock Option Plan, the
Company’s Amended and Restated 2005 Equity Compensation and Incentive Plan, or
the Company’s 2011 Compensation and Incentive Plan) (as applicable, the “Stock
Plan”) and the agreements in connection therewith pursuant to which the
applicable award was granted (the “Stock Agreement”).

4. Severance Payments. If Employee signs this Agreement within forty-five (45)
days and does not revoke Employee’s acceptance within seven (7) days thereafter,
then, in exchange for the promises contained herein, the Company will provide
Employee with the following payments (the “Severance Payments”), which
consideration Employee acknowledges is not otherwise owed to Employee under any
employment agreement (oral or written) or any Company policy or practice:

a. In exchange for Employee’s release of claims under the federal Age
Discrimination in Employment law (“ADEA”), the Company shall provide Employee
with six (6) months of severance pay, in the total gross amount of two hundred
thousand dollars ($200,000.00), payable in equal installments on the normal
twice-monthly payroll schedule, less applicable deductions and withholdings.



1

 

  

b. In exchange for Employee’s release of all other claims of discrimination of
any sort, the Company shall provide Employee with an additional six (6) months
of severance pay, in the total gross amount of two hundred thousand dollars
($200,000.00), less applicable deductions and withholdings.

c. In exchange for Employee’s release of all other claims of any nature, the
Company shall provide Employee with one (1) year of Company paid COBRA coverage,
or a lesser period until the Employee becomes eligible for health care coverage
from a new employer, and the payment of the Company’s fiscal year 2012
compensation and bonus plan (the “FY12 Bonus Plan”), as calculated based on the
Company’s fiscal 2012 year end financials (note amount is dependant upon the
year end revenue numbers).

The amounts referenced in Paragraphs 4(a) – (c) above totaling one (1) year of
pay in the total gross amount of four hundred thousand dollars ($400,000.00) in
addition to the one year of paid COBRA and the payment of the earned annual FY12
bonus, are collectively referred to herein as the “Severance Payments.” The
payments made on account of Employee’s annual salary will be paid in twenty four
(24) equal installments on the Company’s regular payroll dates, the first such
payment to be made on the first regular payroll date following the eighth (8th)
day after the Company receives the signed Agreement from Employee (the
“Effective Date”). The payment in respect of the FY12 Bonus Plan shall, subject
to the terms of this Agreement, be payable at the same time and in the same
manner as other recipients of awards pursuant to the FY12 Bonus Plan, with the
exception that RSU grants shall be fully accelerated and vest immediately as of
the date of this Agreement.

d. If the Company has advanced a tax payment on behalf of Employee in connection
with shares of restricted stock units (RSU) granted to Employee, Employee agrees
that the amount of any such tax payment made by the Company on her behalf shall
be deducted from the Severance Payments in full and final payment of all taxes
advanced by the Company and owed by Employee.

5. Company Property. By signing this Agreement, Employee represents and
acknowledges that Employee has returned to the Company all originals and copies
(both in paper and electronic form) of all Company documents and data and all
Company property, including without limitation, fax machines, scanners, copiers,
Company credit cards and telephone charge cards, manuals, building keys and
passes, courtesy parking passes, diskettes, intangible information stored on
diskettes, software programs and data compiled with the use of those programs,
software passwords or codes, tangible copies of trade secrets and confidential
information, sales forecasts, confidential names and addresses of Company
customers and potential customers, customer lists, confidential customer
contacts, sales information, sales forecasts, memoranda, sales brochures,
business or marketing plans, reports, projections, and all other information or
property held or used by Employee in connection with Employee’s employment with
the Company. Notwithstanding the foregoing, Employee shall be entitled to retain
the personal computer, laptop and cellular phone used in her employment by the
Company, subject to removal therefrom by Employee, which removal Employee hereby
certifies that she has completed, of all Company documents and data.



2

 

 

6. General Release of Claims.

a. In exchange for the Severance Payments, Employee, on behalf of Employee and
Employee’s spouse, heirs, executors, administrators, trustees, legal
representatives, and assigns, hereby releases, indemnifies, holds harmless and
forever discharges the Company, its predecessors and successors, its past and
present parent corporations, divisions, subsidiaries, and affiliates, and the
past and present officers, directors, employees, consultants, shareholders,
partners, benefit plans, attorneys, agents, and assigns of any of them (any or
all of which are referred to as the “Releasees”), from any and all claims,
demands, liabilities, actions, and causes of action of every name and nature,
whether known or unknown, that Employee now has or ever had from the beginning
of the world to Effective Date or that arise out of or relate to Employee’s
employment by or separation from employment with the Releasees or any of them.
This general release of claims is intended by Employee to be all encompassing
and to act as a full and total release of any legally available claims, whether
specifically enumerated herein or not, that Employee may have or may have had
against the Releasees arising from conduct occurring up to and through the
Effective Date of this Agreement, including but not limited to any and all
claims under local, state or federal law for wrongful discharge, wrongful
termination, or wrongful dismissal; any and all claims for breach of an express
or implied contract, covenant, or agreement; any and all claims for unlawful
discrimination or harassment (including but not limited to claims alleged based
on race, sex, sexual preference or sexual orientation, marital status,
pregnancy, religion, creed, age, handicap, disability, national origin, ethnic
heritage, ancestry, veteran status, retaliation, genetic information or any
other protected classification protected by local, state, or federal law); any
and all claims for violation of any fair employment practice law, including the
Age Discrimination in Employment Act, 29 U.S.C. §621 et seq.; any and all claims
under the Family and Medical Leave Act, or any other federal, state or local law
concerning leaves of absence; any and all claims under the Worker Adjustment and
Retraining Notification (“WARN”) Act or any other local, state, or federal law;
any and all claims under the Employee Retirement Income Security Act (other than
claims against an employee benefit plan seeking payment of a vested benefit
under the terms of that plan); any and all claims pursuant to any other state
law, including but not limited to, the Pennsylvania Human Relations Act, 43 P.S.
§ 951, et seq., the Pennsylvania Equal Pay Law, 43 P.S. §§ 336.1-336.10, and the
Pennsylvania Protection of Employees Act, 34 Pa. Code § 319.1 et seq.; any and
all claims for infliction of emotional distress; any and all claims for
defamation; any and all claims for invasion of any right of privacy; any and all
negligence claims; any and all tort claims; any and all statutory claims; any
and all constitutional claims; any and all claims for violation of any civil
rights; any and all claims for reinstatement or reemployment by the Releasees;
any and all claims for wages, bonuses, incentive compensation, equity
compensation, stock payments or appraisal rights, phantom stock payments, or
other compensation or benefits, and any and all claims for compensatory or
punitive damages, interest, attorney’s fees, or costs, including costs and fees
already incurred.

b. This release shall not be construed to impair Employee’s right to enforce the
terms of this Agreement. Nor does this release waive Employee’s right to seek a
judicial determination of the validity of her waiver of ADEA rights and claims.



3

 

 

c. This release does not include any claim which, as a matter of law, cannot be
released by private agreement. Nor does this release prohibit or bar Employee,
nor the Directors or Officers of the Company from providing truthful testimony
in any legal proceeding, from cooperating with, or making truthful disclosures
to, any local, state, or federal anti-discrimination agency. Notwithstanding the
foregoing, with respect to any claim that can be released by private agreement,
Employee agrees to release and waive Employee’s right (if any) to any monetary
damages or other recovery as to such claims, including any claims brought on
Employee’s behalf, either individually or as part of a collective action, by any
governmental agency or other third party.

7. Non-Filing of Claims. Employee represents and warrants that Employee has not
filed any complaints, charges or claims for relief against any of the Releasees
with any local, state or federal court or administrative agency.

8. Non-Disparagement. Except as permitted by Section 6(c), Employee agrees not
to make any statement, written or oral, which disparages the Company, its
products or services, or any of its directors, officers, employees, or agents,
it being understood and agreed that factual statements made in the ordinary
course of conducting commercial business shall not be deemed to constitute
disparagement. Except as permitted by Section 6 (c), neither the Directors nor
Officers of the Company shall make any statement written or oral which
disparages the Employee.

9. Cooperation. Employee hereby agrees to provide commercially reasonable
assistance to and cooperation with the Company if called upon by it with regard
to: (i) the transition of Employee’s job responsibilities, and (ii) any lawsuit,
claim, action, investigation, administrative review or otherwise that may be
brought by a third party against the Company and which may involve facts or
knowledge of which Employee may be aware as a result of Employee’s employment or
position with the Company. The Company will reimburse Employee for any
reasonable out of pocket expenses incurred by Employee in connection with the
foregoing.

10. Waiver of Rights and Claims Under the Age Discrimination in Employment Act.
Because Employee is forty (40) years of age or older, Employee is protected
against age discrimination by the federal Age Discrimination in Employment Act.
Employee has or may have specific rights and/or claims under the Age
Discrimination in Employment Act of 1967 (ADEA) and the Employee agrees that:

(a) In consideration for the amounts described in Section 4(a) of this
Agreement, which Employee is not otherwise entitled to receive, Employee
specifically and voluntarily waives such rights and/or claims under the ADEA, as
amended by the Older Workers Benefit Protection Act, that Employee might have
against the Company Releasees to the extent such rights and/or claims arose
prior to the date this Agreement was executed.

(b) Employee understands that rights or claims under the ADEA which may arise
after the date this Agreement is executed are not waived by Employee.



4

 

 

(c) The Company has advised Employee that Employee has at least forty-five (45)
days within which to consider the terms of this Agreement (including all
Exhibits). The Company advises Employee to consult with or seek advice from an
attorney of Employee’s choice prior to executing this Agreement. If Employee
signs this Agreement in fewer than forty-five (45) days, Employee acknowledges
that the decision was entirely voluntary and that Employee was given the full
forty-five (45) days to consider the Agreement. If Employee does not sign this
Agreement and return it to the Company within forty-five (45) days, the offer
contained herein shall be null and void.

(d) The forty-five (45) day review period will not be affected or extended by
any revisions, whether material or immaterial, that might be made to this
Agreement.

(e) Employee acknowledges that Employee received Exhibit B, which consists of a
description of (i) any class, unit or group of individuals covered by the
severance benefits program; (ii) any eligibility factors for such program and
time limits applicable to such program; and (iii) the job title and ages of all
individuals eligible or selected for the program, and the ages of all
individuals in the same job classification or organizational unit who are not
eligible or selected for the program as required by the Older Workers Benefit
Protection Act (the “OWBPA material”).

(f) Employee understands that Employee may revoke this Agreement for a period of
seven (7) days after signing this Agreement, and that it shall not be effective
or enforceable until the expiration of this seven (7) day Revocation Period. To
revoke this Agreement, a written notice of revocation must be received by Human
Resources at the Company within the 7-day revocation period.

(g) Employee has carefully read and fully understands all of the provisions of
this Agreement, and Employee knowingly and voluntarily agrees to all of the
terms set forth in this Agreement; and

(h) In entering into this Agreement Employee is not relying on any
representation, promise or inducement made by the Company or its attorneys with
the exception of those promises described in this document.

11. Binding Nature of Agreement. This Agreement shall be binding on and inure to
the benefit of Employee and Employee’s heirs, administrators, representatives,
and executors. Employee’s obligations under this Agreement are personal and may
not be assigned. The Company may assign its rights and obligations under this
Agreement. This Agreement shall be binding upon and inure to the benefit of the
Company and its successors and assigns.

12. Use of the Agreement as Evidence; Liability. This Agreement may not be used
as evidence in any proceeding of any kind, except a proceeding in which one of
the parties or a Releasee alleges a breach of the terms of this Agreement or
elects to use this Agreement as a defense to any claim. This Agreement shall not
constitute an admission or acknowledgment of liability or wrongdoing on the part
of any or all of the Releasees.



5

 

 

13. Nondisclosure and Noncompetition Obligations. Regardless of whether Employee
signs this Agreement, the Employee Noncompetition, Nondisclosure and
Developments Agreement with the Company (the “Noncompetition Agreement”), a copy
of which is attached hereto as Exhibit A, shall remain in full force and effect
following the Separation Date. Employee represents and acknowledges that
Employee has at all times complied with the Noncompetition Agreement, and will
continue to do so following the Separation Date.

14. Consequences of Breach. Employee understands and agrees that the Company may
terminate Employee’s eligibility for the Severance Pay if Employee violates this
Agreement, and that the Company shall further have the right to recover from
Employee any Severance Pay paid to Employee or on Employee’s behalf during any
time periods following the commencement of any such breach. Employee further
agrees that a breach of Paragraphs 5, 7, 8 9 and/or 13 herein would result in
irreparable harm to the Company and that money damages would not provide an
adequate remedy. Therefore, Employee agrees that in addition to any other rights
that it may have, the Company shall have the right to specific performance and
injunctive relief in the event Employee breaches any of those Paragraphs of this
Agreement.

15. Information on Reduction in Force. In compliance with the Older Workers
Benefit Protection Act, the Company advises Employee of the following: Due to
economic reasons and changed business needs, the Company is terminating 10
employee(s) in the Sales, Services and Engineering Business Units as further
specified in Exhibit B attached hereto. All of the employee(s) being terminated
will be eligible to receive severance pay in exchange for signing a release of
claims.

16. Entire Agreement; Modification. With the exception of the Noncompetition
Agreement, the Stock Plans, and the Stock Agreements, all of which shall remain
in full force and effect, this Agreement is the entire agreement between the
Company and Employee and all previous agreements or promises between them are
superseded and void. This Agreement may be modified only by a written agreement
signed by Employee and an officer of the Company.

17. Acknowledgements. By signing this Agreement, Employee acknowledges that
Employee has carefully read and fully understands this Agreement, Employee is
not relying on any representations by any representative of the Company
concerning the meaning of any aspect of this Agreement, Employee has had
forty-five (45) days to review this Agreement, and Employee is signing it
voluntarily.

18. Governing Law; Interpretation. In the event of any dispute, this Agreement
will be construed as a whole, will be interpreted in accordance with its fair
meaning, and will not be construed strictly for or against either Employee or
the Company. The law of the Commonwealth of Pennsylvania will govern any dispute
about this Agreement. If for any reason any part of this Agreement shall be
determined to be unenforceable, the remaining terms and conditions shall be
enforced to the fullest extent possible. 



6

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement under seal as of
the date last written below.

 

 



/s/Yvette Kanouff February 21, 2012     DATE

 

 

SEACHANGE INTERNATIONAL, INC.           By: /s/ Raghu Rau   February 23, 2012
Title: CEO   DATE

 



  

7

 

Exhibit A

Copy of Noncompetition Agreement



[image_001.jpg]

 

 

 



 

[image_002.jpg]

 

 

 



 

[image_003.jpg]

 

 

 



 

[image_004.jpg]

 

 

 



 

[image_005.jpg]



 

 



Exhibit B

Older Worker Benefit Protection Act Disclosures

PROGRAM ELIGIBILITY FACTORS

 

Decisional Unit: Employees affected by the reorganization of SeaChange
International, Inc.’s Sales, Services and Engineering Business Units.

 

Eligibility: Employees in the decisional unit who are being laid off because the
employee’s position was eliminated or the number of employees performing the job
was reduced.

 

Layoff decisions were made across the Sales, Services and Engineering Business
Units.

 

Eligible employees are being offered severance in return for signing a
separation agreement that includes a waiver of claims (“Letter Agreement”).

 

Time Limits: All individuals who are being offered consideration under a
Separation Agreement and General Release must sign the Agreement and return it
within forty-five (45) days of receiving the Agreement and its associated
exhibits, including this Exhibit B or by Employee’s respective Separation Date,
whichever is later. Once the signed Agreement is returned, the individual will
have seven (7) days to revoke in writing the Separation Agreement and Release.

 

1

 



PROGRAM SELECTION CRITERIA

 

Employees were selected for this involuntary reduction in force either because
of a position elimination.

 

In job consolidation situations, employees performing substantially the same job
or function were compared and employees were selected for the involuntary
reduction in force based on their skills and abilities to do the remaining and
future work.

 

In job eliminations, all employees in the applicable job classification or
function were selected for the layoff.

 

As required by law in connection with your consideration of the Letter
Agreement, this Exhibit B will serve to advise you of the job titles and ages of
the persons whose employment will be terminated (and who have been offered
severance benefits) and the job titles and ages of the persons whose employment
will not be terminated (and will not be offered severance benefits) at this
time.

 

The following is a listing of the ages and job titles of employees in the
executive group who were eligible for severance benefits and those who were not
eligible for severance benefits.

 

Class/Unit/Department Job Title and Ages of Employees Status: Eligible/Not
Eligible Executive President - 46 Selected      

 

2

